     Case 4:21-cv-00671 Document 74 Filed on 05/24/21 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

    INTERLINC MORTGAGE                               §
    SERVICES, LLC,                                   §
                                                     §
                    Plaintiff,                       §                     Case No. 4:21-CV-00671
                                                     §
    v.                                               §
                                                     §
    SHANNON FORTNER, et al.                          §                  JUDGE CHARLES ESKRIDGE
                                                     §
                  Defendants.                        §



  INTERLINC’S RESPONSE TO THE ASSISTANTS’ EVIDENTIARY
OBJECTION REGARDING THEIR RULE 12(B)(2) MOTION TO DISMISS

         In their Reply supporting their Rule 12(b)(2) Motion to Dismiss, the

Defendant Assistants 1 objected that Exhibit 1 to InterLinc’s Response to their Rule

12(b)(2) Motion to Dismiss lacked proper authentication under FED. R. EVID.

901(a). 2 Exhibit 1 to InterLinc’s Response is a selection of pages from the

Assistants’ Employment Agreements with InterLinc including venue and forum

selection clauses and signature pages.

         To satisfy Rule 901(a), the proponent of an item of evidence “must produce

evidence sufficient to support a finding that the item is what the proponent claims it

is.” FED. R. EVID. 901(a). Accordingly, InterLinc submits the attached declaration




1
          “Assistants” in this Response and elsewhere in this litigation refers to defendants Samantha Baldino,
Laura Chilcott, Kelsey Douglass, Bridget Morris, Garret O’Leary, and Kenneth Springfield.
2
          The Assistants filed their Rule 12(b)(2) Motion to Dismiss [Doc. 35] on March 31, 2021. InterLinc
filed its Response [Doc. 53] on April 21, 2021, which included the “Exhibit 1” at issue. The Assistants’ filed
their Reply [Doc. 55] on April 26, which objected to Exhibit 1 for lack of authentication.
                                                      1
  Case 4:21-cv-00671 Document 74 Filed on 05/24/21 in TXSD Page 2 of 2




from Gene Thompson, CEO of InterLinc, identifying and authenticating the

Assistants’ employment agreements.

       Having met its burden to overcome the Assistants’ objection by producing

authenticating evidence, InterLinc respectfully asks the Court to overrule the

Assistants’ Objection.

                                           Respectfully submitted,

                                           AHMAD, ZAVITSANOS, ANAIPAKOS
                                           ALAVI & MENSING, P.C.

                                           /s/ Joe Ahmad
                                           JOE AHMAD
                                           State Bar No. 00941100
                                           joeahmad@azalaw.com
                                           KEVIN LEYENDECKER
                                           State Bar No. 00784472
                                           kleyendecker@azalaw.com
                                           LUKE OTT
                                           State Bar No. 24116864
                                           lott@azalaw.com
                                           1221 McKinney Street, Suite 2500
                                           Houston, Texas 77010
                                           T: 713-655-1101
                                           F: 713-655-0062

                                           COUNSEL FOR PLAINTIFF,
                                           INTERLINC MORTGAGE
                                           SERVICES, LLC.


                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy was served electronically on all counsel
of record on May 24, 2021.

                                           /s/ Luke Ott
                                           LUKE OTT



                                          2
